DETAILED ACTION
This action is in reply to papers filed 12/16/2021.  Claims 26-34, 47-53 and 55-57 are pending with claims 26-34, 47-48, 52-53 and 55-57 examined herein.  Claim 57 is new.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20150126589 A1, Published 5/7/2015.

Maintained Rejections
Applicant’s arguments regarding the 103 (a) rejection of claims 26-29, 33-34, 47-48, 53 and 55-56 as being unpatentable over as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009), Guild et al. (PgPub US20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78) as evidenced by Kirk-Othmer Encyclopedia of Chemical Technology (2000) has been fully considered, but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments regarding the 103 (a) rejection of claims 30-32 and 52 as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009), Guild et al. (PgPub USUS20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al.  Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Prior Art Rejection 1
Claim 26-29, 33-34, 47-48, 53 and 55-56 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009 ), Guild et al. (PgPub US20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011 ), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78 ) as evidenced by Kirk-Othmer Encyclopedia of Chemical Technology (2000)).


Regarding claim 26, Kariko teaches a method of providing an mRNA (Pg. 1, para. 2; Pg. 7, para. 76; Pg.15, para. 151) in a lung (Pg. 28, para. 276) comprising: combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) (as in claim 33) (Pg. 27, para. 275), with homopolymer polyethyleneimine (PEI) (Pg. 9, para. 94; Pg. 27, para. 269) to obtain a polyplex comprising the mRNA and PEI; and administering the combination comprising the mRNA and PEI to a lung, wherein the mRNA enters lung cells, and wherein the mRNA is expressed in the lung cells (Pg. 9, para. 98). With regards to limitation that “the polyplex does not comprise either an IP1 receptor ligand or a magnetic particle,” Examiner notes that a word search of the “IP1 receptor ligand” and “magnetic particle” failed to yield any hits. Thus, it is reasonable to conclude that Kariko does not teach the polyplex comprises either an IP1 receptor ligand or a magnetic particle.  Similarly, a word search for the term ‘targeting ligand’ yielded no hits (as in claim 53). Regarding claim 34, in-part, Kariko teaches wherein the polyplex comprising the mRNA and PEI is administered to lung intratracheally (Pg. 25, para. 246).
However, Kariko fails to teach the lung is the lung of a human patient (as in claim 27), wherein the human patient has cystic fibrosis (as in claim 28). Further, Kariko fails to teach the combination is administered to the lung by inhalation via a nebulizer (as further in claim 26)
Prior to the time of the claimed invention, Guild et al. taught mRNA for use in human treatment (Abstract/Title). Particularly, Guild teaches a composition for delivery for protein expression in human lung cells (as in claim 27), wherein the human patient has cystic fibrosis (as in claim 28) (Pg. 2, para. 14) and wherein aerosols containing the compositions can be inhaled (for nasal, tracheal, or bronchial delivery) (as in claim 34, in-part) (Pg. 9, para. 70).  Pillai et al. teach compositions comprising a nebulized nucleic acid/stabilizing agent complex, and claim 26 and as further in claim 34) (Col. 7, lines 56-58). Pillai goes on to teach that such ultrasonic nebulizers use a piezoelectric transducer that vibrates at very high frequency to induce waves in the reservoir solution. Interference of these waves at the surface of the liquid (as in claim 56) leads to the production of droplets as an aerosol (i.e., a suspension of colloidal particles), which is then transported by an airstream. Pillai teaches this method produces aerosols containing particles in the respirable range (typically 1-5 μm) (Col. 12, lines 24-27).
However, none of Kariko, Guild, or Pillai teach the mRNA and PEI are comprised in a composition with a pH of under 6.5 (as further in claim 26), a pH of 3 to 6 (as in claim 47) or a pH of 4 to 5.5 (as in claim 55). Additionally, none of Kariko, Guild, or Pillai teach the PEI has a molecular weight of 20 to 30 kDa (as in claim 29).
Prior to the time of the claimed invention, Yamaguchi et al. taught a method capable of increasing transfection efficiency of polyethyleneimine (PEI) and reducing toxicity thereof, to provide a PEI with high transfection efficiency, and to provide a method of introducing nucleic acids into cells comprising using the PEI (Abstract). To that end, Yamaguchi teaches (1) a step of mixing polyethyleneimine (PEI), having a MW of 25 kDA (as in claim 29) (Pg.2, para. 30), with nucleic acids under acidic conditions of pH from 3.5 to 4.5 (as further in claim 26, as in claim 47 and claim 55
However, none of Kariko, Guild, Pillai and Yamaguchi teach the mRNA and PEI are comprised in a composition with a 25°C conductivity of 10000 μS/cm or lower, 1000 μS/cm or lower, or 100 μS/cm lower (as in claim 48).
Prior to the time of the claimed invention, Rudolph et al. taught gene transfer into the airways could be of importance for the treatment of chronic lung diseases such as cystic fibrosis (Pg. 269, Abstract 'Background'). Although, cationic lipids have been tested intensively, the properties of polyethylenimine (PEI) 25 kDa to deliver DNA to the airways have not been studied. Thus, to this end, Rudolph investigated the effect of the formation of PEI/DNA complexes in two solvents- distilled water and HEPES buffer (paragraph bridging Pg. 270 and Pg. 271)- on in vivo transfection efficiency. Note that Rudolph teaches the PEI/DNA complexes were incubated at ambient temperature (~25°C) (as in claim 48, in-part). Rudolph reports PEI/DNA complexes dissolved in double distilled water showed a higher level of gene expression than PEI/DNA complexes dissolved in 25 mM HEPES. Rudolph teaches luciferase activity measured for the complexes dissolved in water was 3.8-fold higher than complexes dissolved in 25 mM HEPES. (Pg. 272, Col. 2, nine lines from the bottom of bridging paragraph). As evidenced by Kirk-Othmer Encyclopedia of Chemical Technology, at 25°C the conductivity of distilled water is 0.5–2 μS/cm (Pg. 2, ‘Water, Analysis’, para. 1, lines 1-2) (as further in claim 48).  
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to  element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." In the present situation, rationales A and G are applicable. 
 At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Kariko et al., wherein Kariko teaches combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) with homopolymer polyethyleneimine (PEI) for the delivery into the lung of a subject having cystic fibrosis, with the teachings of Guild et al., wherein Guild teaches delivery of a composition comprising mRNA into human lung cells with an aerosol, with a reasonable expectation of arriving at the claimed invention.  Additionally, the skilled artisan would have found it prima facie 
Furthermore, the skilled artisan would have found it prima facie obvious to use the aerosol delivery technique of Guild to administer the mRNA/PEI polyplex of Kariko for the obvious benefit of enhancing the pulmonary deposition of mRNA encoding CTFR in a patient having cystic fibrosis.
Moreover, the skilled artisan would have found it prima facie obvious to place the polyplex in a solution having a pH of less than 6.0 because Yamaguchi teaches use of low pH solutions increases transfection efficiency of polyethyleneimine (PEI) while also reducing its toxicity. Additionally, the skilled artisan would have been sufficiently motivated to dissolve the mRNA/PEI polyplex in a distilled water solution because Rudolph reports PEI/DNA complexes dissolved in double distilled water showed a higher level of gene expression than PEI/DNA complexes dissolved in 25 mM HEPES.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

   Applicant’s Arguments/Response to Arguments 
Applicant’s arguments: (1) Claim 26 recites a combination of mRNA with homopolymer polyethyleneimine (PEI), where the combination is administered to a subject via a nebulizer. It was unexpected at the time of filing of the pending application to utilize a nebulizer for the administration of a single stranded RNA, such as an mRNA, with a transfection agent. Rather, as has been previously shown, an mRNA complex with Lipofectamine 2000 exhibited 
  In Response: (1) Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Fig. 9 of WO ‘316 is copied below, in full. 

    PNG
    media_image1.png
    673
    1024
    media_image1.png
    Greyscale

The specification of WO’ 316 fails to provide any accompanying description to Fig. 9, other than what is copied above. At the very least, the specification should identify the stability affecting variables of the nebulizing formulation (type of buffer, pH of buffer, etc.)  and/or explain why nebulization of the mRNA complex with Lipofectamine 2000 was low compared to the other groups. Because of the lack of description and explanation, Examiner disagrees with Applicant’s statement that one of ordinary skill in the art would have no reasonable expectation of success because other than indicating the last column as an ‘eFlow’, a type of nebulizer, no conclusory statement can be made about this figure.   
Furthermore, Examiner maintains that the mRNA/Lipofectamine 2000 complex is not a proper comparison to the mRNA complex of the claims. This is because the claims require the mRNA to be complexed with a polyethyleneimine (PEI). PEI works by forming polyplexes with target nucleic acids.  Lipofectamine® 2000 is a cation-lipid formulation transfection reagent that forms liposomes in aqueous media. Thus, it is improper to use the stability of mRNA/Lipofectamine to make a conclusory statement of the stability of mRNA complexed with PEI. To this point, previously cited Densmore et al. (WO2000059548A1, office action mailed 4/6/2017) teaches aerosol delivery of plasmid DNA to the lungs offers the possibility of direct application of gene preparations to pulmonary surfaces as a means of treating a variety of genetic pulmonary disorders (Pg. 2). However, the process of jet nebulization rapidly degrades naked DNA, viral vectors, and many lipid-based formulations (Pg. 10-11). In a head-to-head comparison between a cationic lipid and polyethyleneimine, Densmore found PEI–DNA formulations to be more resistant to nebulizer-induced reduction of transfection efficiency than cationic lipid-DNA complex (Abstract). Concluding, Densmore teaches these findings show that PEI-based formulations lend a remarkable degree of stability to plasmid DNA during the process of jet nebulization (Pg. 36, last sentence). Here, Densmore makes clear that in comparison to lipid-based formulations, PEI-based formulations provide stability to plasmid DNA during jet nebulization. By this teaching, Densmore makes clear that it is the PEI that confers stability on the plasmid DNA. One of ordinary skill in the art would certainly have a reasonable expectation that the same PEI-based formulation would provide the same stability enhancing property to mRNAs. In fact, at Pg. 9 of ‘Remarks’, Applicant makes this exact point. 
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    174
    900
    media_image2.png
    Greyscale


Applicant’s Arguments: (2) Applicant contends that none of the cited prior art references when viewed together in combination disclose administering mRNA via a nebulizer. Rather, the Action merely cites to references as allegedly disclosing the administration of DNA via a nebulizer and as allegedly disclosing the administration of mRNA to a lung of a patient. Based on structural considerations, one would expect different requirements for compounds and formulations for mRNA delivery versus DNA delivery.
In Response: (2) With respect to Applicant’s arguments regarding the individual teachings of the cited references, it has been consistently held by the Courts that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co
Applicant’s Arguments: (3) Kariko generally discloses RNA containing modified nucleosides. See Title of Kariko. More specifically, Kariko discusses mixing RNA with a transfection reagent, such as polyethyleneimine. See paragraph [0094] of Kariko. However, as recognized by the Action at page 6, Kariko fails to disclose administering a combination comprising mRNA and PEI to the lung or respiratory tract by inhalation via a nebulizer. The Action cites to Guild and Pillai as teaching that a combination of mRNA and PEI may be nebulized for gene delivery. See page 6 of Action. 
In Response: (3) With respect to Applicant’s arguments regarding Kariko, Examiner disagrees with Applicant’s generalization of the teachings of Kariko. Indeed, the teachings of Kariko extend beyond the title of Kariko, as argued by Applicant. As noted above, Kariko teaches a method of providing an mRNA (Pg. 1, para. 2; Pg. 7, para. 76; Pg.15, para. 151) in lung (Pg. 28, para. 276) comprising: combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) (Pg. 27, para. 275), with homopolymer polyethyleneimine (PEI) (Pg. 9, para. 94; Pg. 27, para. 269) to obtain a polyplex comprising the mRNA and PEI; and administering the combination comprising the mRNA and PEI to a lung, wherein the mRNA enters lung cells, and wherein the mRNA is expressed in the lung cells (Pg. 9, para. 98).
Applicant’s Arguments: (4) Guild generally discloses the use of mRNA (e.g., mRNA that has been modified to exhibit enhanced stability) for treating diseases which result from the deficient production of proteins and/or enzymes. See paragraph [0017] of Guild. The compositions of Guild may be delivered, e.g., for nasal, tracheal, or bronchial delivery, via inhalation as an aerosol. See paragraph [0070] of Guild. However, simply mentioning "inhalation," does not necessarily suggest the administration via a nebulizer, because aerosols 
In Response: (4) With respect to Applicant’s arguments regarding Guild, Examiner disagrees with Applicant’s arguments. This is because, contrary to the allegation made by Applicant, the Examiner did not, explicitly or implicitly, state that the disclosure of the term "inhalation" in Guild anticipated or rendered obvious the term "nebulizing." As indicated above, Pillai reduced to practice the actual administration via nebulizer.
Applicant’s Arguments: (5) Further, Pillai generally discloses compositions comprising a nebulized nucleic acid/stability agent complex, and methods for employing such complexes. See Abstract of Pillai. However, Pillai provides no teaching or enabled disclosure of a nebulized mRNA and PEI complex. Rather, Pillai merely demonstrates the nebulization of DNA with a cationic lipid (see Example 2 of Pillai), and provides no disclosure of nebulizing mRNA, and more specifically no disclosure or suggestion of nebulizing mRNA with a stability agent, such as PEI. As discussed above, one of skill in the art would recognize that DNA and mRNA have different structural characteristics. Therefore, there would be no expectation that the methods for nebulizing DNA would necessarily be applicable to the nebulization of mRNA, specifically when the mRNA is combined with PEI. Thus, Pillai fails to cure the deficiencies Kariko and/or Guild. Although the Action alleges that Pillai teaches any nucleic acid molecule may be used in the preparations of nebulized nucleic acid compositions (see Action at page 13), Applicant respectfully submits that DNA (e.g., pDNA) and mRNA actually behave differently when nebulized. The references, whether taken individually or in combination, fail to teach nebulized 
In Response: (5) With respect to Applicant’s argument regarding Pillai, Applicant’s limiting of Pillai’s teaching to Example 2 is not found persuasive. While Example 2 is drawn to nebulized DNA, Pillai teaches “...any nucleic acid molecule may be used in the preparation of nebulized nucleic acid/stabilizing agent complexes of the present invention, plasmid DNA and RNA molecules are preferred.” Examiner’s emphasis. See Pillai at Col. 5, line 39+. 
Applicant’s Arguments: (6) Yamaguchi and Rudolph fail to cure the deficiencies of Kariko, Guild, and Pillai. Yamaguchi generally discloses methods of introducing nucleic acids into cells comprising using PEI. See Abstract of Yamaguchi. However, Yamaguchi fails to disclose introducing a combination of mRNA and PEI into the cells, wherein the combination is administered via a nebulizer. In addition, Rudolph generally discloses that branched PEI acts as an effective vector for pulmonary gene delivery. See Abstract of Rudolph. However, Rudolph fails to disclose administering a combination of mRNA and PEI to the lung via a nebulizer.
In Response: (6) With respect to Applicant’s arguments regarding Yamaguchi and Rudolph, it has been consistently held by the Courts that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s Arguments: (7) Thus, none of the references, whether considered individually or in combination, teach the claimed mRNA/PEI nebulization method comprising the combination of mRNA and PEI comprised in a composition with a pH of 4 to 5.5, PEI having 
In Response: (7) The “claimed mRNA/PEI nebulization method comprising the combination of mRNA and PEI comprised in a composition with a pH of 4 to 5.5, PEI having a molecular weight of 20 to 30 kDa, mRNA and PEI in a composition with a 25°C conductivity of 100 μSiem or lower, and the PEI-mRNA complexed using only water without any buffers at an N/P ratio of 10” is found in new claim 57, which is not rejected in the prior art rejection above. 
Applicant’s arguments: (8) Applicant respectfully submits that the state of the art prior to the filing date of the pending application provides evidence of unexpected results. Prior to the filing of the pending application, there was no disclosure of nebulized mRNA. This was primarily due to the inherent challenges with transfecting reagents that were used with mRNA when nebulized. For example, Bettinger et al. (Nucleic Acids Res. 2001, 29: 3882-91; of record) teaches that polyplexes based on 25 and 22 kDA (within the claimed ranges) were inferior to lipoplexes (DOTAP) because the PEI-mRNA complexes were too stable to release mRNA as there were too many simultaneous electrostatic interactions. See Bettinger at Abstract; page 3889, col 1, last paragraph.
In Response: (8) Applicant’s arguments have been fully considered, but are not found persuasive. This is because Bettinger teaches that the inability of polycation/mRNA polyplexes to undergo in vitro translation or to mediate detectable expression in transfection assays might reflect their high number of positive charges, compared with cationic lipids. For example, whereas each molecule of DOTAP contains just one positive charge, and each molecule of ∼150 charged amino groups at pH 7 (Pg. 3887, Col. 1, para. 1). 
Yamaguchi (cited above) eliminates this issue by analyzing the effect of pH on polyplex formation. In brief, Yamaguchi teaches polyplex formation was carried out using acidic and neutral compaction media followed by comparing the transfection efficiency. Specifically, PEI and pcDNA4-TO-EGFP were mixed in HBS (pH 7.4) or LBS (pH 3.5) so as to make the PEI/DNA ratio 5 (μg/μg), and the resulting PEI/DNA polyplex was transiently transfected into HeLa cells. At 24 hours post-transfection, EGFP expression was analyzed by flow cytometry. Transfection efficiencies were quantitated by counting the number of cells expressing EGFP at high levels and at low to high level [0098]. As a result, the number of cells expressing EGFP upon use of LBS (pH 3.5) as compaction medium was much higher than that upon use of HBS (pH 7.4) (FIG. 1-A) [0099]. Accordingly, Examiner disagrees with Applicant’s characterization of the state of the art of PEI-mRNA complexes as Yamaguchi taught a means of increasing gene expression in transfected cells.  Furthermore, it is the opinion of the Examiner that results observed for the PEI/DNA complex in Yamaguchi would be similar to that observed for PEI/mRNA complexes because Yamaguchi makes clear that this is an issue of the acidity of the pH of the complexation media. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 



Prior Art Rejection 2
Claims 30-32 and 52 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009), Guild et al. (PgPub USUS20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78) as evidenced by Kirk-Othmer Encyclopedia of Chemical Technology (2000) as applied to claims 26-29, 33-34, 47-48, 53 and 55-56  above, and further in view of Elfinger et al (J Control Release. 2009 May 5;135(3):234-41.).

The teachings of Kariko, Guild, Pillai, Yamaguchi and Rudolph are relied upon as detailed above.  However, none of Kariko, Guild, Pillai, Yamaguchi and Rudolph teach the polyplex (as in claim 30) or the PEI (as in claim 52) comprises a targeting ligand, wherein the targeting ligand is a β2-aderonceptor ligand (claim 31) such as clenbuterol (claim 32).
At the time of the claimed invention, Elfinger taught among nonviral gene transfer agents, polyethylenimine (PEI) was one of the most effective, commercially available polymeric gene transfer agents which has been successfully used for gene delivery both in vitro and in vivo (Pg. 234, para. bridging Col. 1 and Col. 2). However, Elfinger teaches the relatively low gene delivery efficiency of PEI when compared to viral vectors and the missing ability of tissue targeting limits the use of PEI, especially in terms of in vivo applications. Therefore, Elfinger teaches great efforts have been made to enhance gene transfer efficiency and specificity of PEI gene vectors. One attempt that led to improvement of PEI-mediated gene delivery, Elfinger claim 30, claim 31, claim 32 and claim 52) (Pg. 235, Col. 2, last paragraph). Demonstrated by fluorescence-based techniques, conjugation of clenbuterol to PEI led to up to 14-fold increase of gene expression on alveolar epithelial cells, which express β2-receptors (Pg. 239, paragraph bridging Col. 1 and Col. 2). Moreover, in vivo experiments resulted in a 3-fold increase of gene expression in the lungs (Fig. 7). Elfinger concludes by teaching clenbuterol represents a promising targeting ligand for receptor mediated gene delivery to the lung in vitro and in vivo (Pg. 240, Col. 2, para. 1, last sentence).
When taken with the teachings of Elfinger et al., the skilled artisan, seeking to express CTFR mRNA in lung cells of a patient afflicted with cystic fibrosis in vivo, would have found it prima facie obvious to couple the β2-adrenoceptor targeting ligand, clenbuterol, to the PEI/mRNA complex taught by the combination of Kariko, Guild, Pillai, Yamaguchi and Rudolph in order to receive the expected benefit of increased gene expression. The skilled artisan would have had a reasonable expectation of receiving this benefit because Elfinger teaches, in vivo, the coupling of clenbuterol to PEI led to a 3-fold increase of gene expression in the lungs.  
All of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Each of the elements ((PEI/mRNA complex) (β2-adrenoceptor targeting ligand, clenbuterol) are taught by the aforementioned references. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Applicant’s Arguments/Response to Arguments
Applicant argues: As discussed above, Kariko, Guild, Pillai, Yamaguchi, Rudolph, and Kirk-Othmer fail to disclose a method of expressing an mRNA in lung via a nebulizer by combining an mRNA with PEI, as recited in claim 26. Elfinger fails to cure the deficiencies of Kariko, Yamaguchi, Rudolph, and Kirk-Othmer. Elfinger generally discusses improving gene transfer efficiency of PEI gene vectors, but provides no discussion on combining mRNA with PEI. Thus, Kariko, Yamaguchi, Rudolph, Kirk-Othmer, and Elfinger, alone or in combination, fail to disclose or suggest each and every element of claims 31-32. Furthermore, Applicant
submits that the additional secondary considerations discussed above, along with the identified deficiencies in the prior art, outweigh the evidence of obviousness.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Moreover, Applicant’s specific arguments regarding Kariko, Guild, Pillai, Yamaguchi, and Rudolph have been addressed above, and will not be reiterated herein. Applicant makes no specific arguments regarding Elfinger. Additionally, the secondary considerations have been addressed above. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained.  


Rejection Necessitated by New Claim  
Prior Art Rejection 3
Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009, previously cited), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011, previously cited), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78, previously cited), Kirk-Othmer Encyclopedia of Chemical Technology (2000) (previously cited) and Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001, previously cited). 

Regarding claim 57 (in-part), Kariko teaches a method of providing an mRNA (Pg. 1, para. 2; Pg. 7, para. 76; Pg.15, para. 151) in a lung (Pg. 28, para. 276) comprising: combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) (a eukaryotic protein) (Pg. 27, para. 275), with homopolymer polyethyleneimine (PEI) (Pg. 9, para. 94; Pg. 27, para. 269) to obtain a polyplex comprising the mRNA and PEI; and administering the combination comprising the mRNA and PEI to a lung, wherein the mRNA enters lung cells, and wherein the mRNA is expressed in the lung cells (Pg. 9, para. 98). 
However, Kariko fails to teach the mRNA and PEI are comprised in a composition with a pH of 4 to 5.5 and that the PEI has a molecular weight of 20 to 30 kDa (as further in claim 57).
Prior to the time of the claimed invention, Yamaguchi et al. taught a method capable of increasing transfection efficiency of polyethyleneimine (PEI) and reducing toxicity thereof, to provide a PEI with high transfection efficiency, and to provide a method of introducing nucleic acids into cells comprising using the PEI (Abstract). To that end, Yamaguchi teaches (1) a step of claim 57) (Pg.2, para. 30), with nucleic acids under acidic conditions of pH from 3.5 to 4.5 (as further in claim 57) (Pg. 2, para. 27-28), and (2) a step of applying the resulting mixture to cells.  Note that Yamaguchi teaches the nucleic acids includes RNA (Pg. 4, para. 52-53)
However, none of Kariko or Yamaguchi teach the mRNA and PEI are comprised in a composition with a 25°C conductivity of 100 μS/cm lower or wherein the PEI-mRNA are complexed using only water without any buffers at an N/P ratio of 10 (as further in claim 57).
Prior to the time of the claimed invention, Rudolph et al. taught gene transfer into the airways could be of importance for the treatment of chronic lung diseases such as cystic fibrosis (Pg. 269, Abstract 'Background'). Although, cationic lipids have been tested intensively, the properties of polyethylenimine (PEI) 25 kDa to deliver DNA to the airways have not been studied. Thus, to this end, Rudolph investigated the effect of the formation of PEI/DNA complexes in two solvents- distilled water and HEPES buffer (paragraph bridging Pg. 270 and Pg. 271)- on in vivo transfection efficiency. Rudolph reports PEI/DNA complexes dissolved in double distilled water, at ambient temperature (~25°C), showed a higher level of gene expression than PEI/DNA complexes dissolved in 25 mM HEPES. Rudolph teaches luciferase activity measured for the complexes dissolved in water was 3.8-fold higher than complexes dissolved in 25 mM HEPES. (Pg. 272, Col. 2, nine lines from the bottom of bridging paragraph). Rudolph teaches the optimal N/P ratio was found to be N/P=10 in double distilled water (Pg. 269, ‘Results’).  As evidenced by Kirk-Othmer Encyclopedia of Chemical Technology, at 25°C the conductivity of distilled water is 0.5–2 μS/cm (Pg. 2, ‘Water, Analysis’, para. 1, lines 1-2) (as further in claim 57
However, none of Kariko, Yamaguchi or Rudolph teach the combination is administered to the lung by inhalation via a nebulizer (as further in claim 26)
Prior to the time of the claimed invention, Pillai et al. teach compositions comprising a nebulized nucleic acid/stabilizing agent complex, and methods employing such complexes for pulmonary gene delivery (Abstract). In one embodiment, Pillai teaches the nucleic acid/stabilizing agent complexes is aerosolized using an ultrasonic nebulizer (Col. 7, lines 56-58). Pillai goes on to teach that such ultrasonic nebulizers use a piezoelectric transducer that vibrates at very high frequency to induce waves in the reservoir solution. Interference of these waves at the surface of the liquid leads to the production of droplets as an aerosol (i.e., a suspension of colloidal particles), which is then transported by an airstream. Pillai teaches this method produces aerosols containing particles in the respirable range (typically 1-5 μm) (Col. 12, lines 24-27).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable  In the present situation, rationales A and G are applicable. 
 At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Kariko et al., wherein Kariko teaches combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) with homopolymer polyethyleneimine (PEI) for the delivery into the lung of a subject having cystic fibrosis, with the teachings of Pillai et al., wherein Pillai teaches use of an ultrasonic nebulizer for the delivery of RNA because Pillai teaches such devices are capable of producing aerosols containing particles in the respirable range (typically 1-5 μm). That is, one of ordinary skill in the art would have found it prima facie obvious to deliver the mRNA/PEI polyplex of Kariko with the nebulizer of Pillai. 
Moreover, the skilled artisan would have found it prima facie 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632